          Case 3:19-cv-01671-BR   Document 132-5   Filed 10/09/20   Page 1 of 2




                          EXHIBIT E




{FORMS-00194616;1}
                   Case 3:19-cv-01671-BR                  Document 132-5                Filed 10/09/20           Page 2 of 2

                   JULY 12
                   JULY 12 (ALL
                           (ALL HOURS
                                HOURS GREEK TIME (GMT
                                      GREEK TIME (GMT +3)
                                                      +3)

    Thomas Rolin
<                                                                                                                                    a       (SP       :
    auvSd0n^£ ar]|jis.pa emit; 14:36

                                                                   12,7/2019



        Ok
                  04:48



                                                      Honestly 24 vision is talking nonsense here since their arguments are childish
                                                      according to our lawyers
                                                                                                                                 05:13 vf


                                                      I believe wisdom withdrew the ship from them and now they try to do the same
                                                      from us. The difference is we paid which 24 vision obviously did not
                                                                                                                                 05:14   .


                                                                  Also the vessel is already fixed and damages will be huge
                                                                                                                                 05:15 v/



        i will ask Wisdom
                                  05:22




                                                      Furthermore there are fuel bills coming So need to find a solution with wisd

                                                                                                                                 05:22


                                                                                      Maybe continue directly with them ?
                                                                                                                                 05:23



        Honestly my feeling is wisdom is behind this - he has called me many times to
        tell me what is going on with DBS - the risky fuel margin etc etc
                                                                                      05:24



                                                      Fuel margin we explained numerous times already, We cannot base our decisions
                                                      on forecasts because they are usually wrong and we have undertaken to give
                                                      them T'uel a! Rio grande Brazil if it is not enough to reach Recalada. However they
                                                      need to appreciate that by giving them the loading plan of a sister vessel of a
                                                      Greek owner the vessel can now load 43700 mt of cargo instead of the master's
                                                      previous calculations of4200G only, when he was leaving one cargo hold empty!
                                                      We are far from perfect but we also know what we do in some areas
                                                                                                                                 05:28 vi"


                                                                                                43700 v 42000 fm upriver
                                                                                                                                 05:23


                                                      In any case I am sure they can appreciate it that a commercial solution is far
                                                      better for all parties than wasting our time and money fighting in court

                                                                                                                                 05:30 /j



        This is not first time
                                       05:33
                                                                                                                                                   V

        Just spoke to Wisdom
                                          05:33




                                                                                                                                                           DB
                                                                                                                                                           DB -- 000140
                                                                                                                                                                 000140
